Fourth Court of Appeals
                                       San Antonio, Texas
                                               June 21, 2019

                                           No. 04-19-00418-CV

                                      IN RE Gary Wayne INMON

                                    Original Mandamus Proceeding 1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Irene Rios, Justice

       On June 20, 2019, relator filed a petition for writ of mandamus, in which he also
requested a stay of trial set for June 24, 2019. After considering the petition and the record, this
court concludes relator is not entitled to the relief sought. Accordingly, the petition for writ of
mandamus is DENIED. See TEX. R. APP. P. 52.8(a). The request for a stay is DENIED AS
MOOT. This court’s opinion will issue at a later date.

           It is so ORDERED on June 21, 2019.


                                                           _________________________________
                                                           Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of June, 2019.



                                                           ___________________________________
                                                           KEITH E. HOTTLE,
                                                           Clerk of Court




           This proceeding arises out of Cause No. 18-1857--CV-C, styled In the Matter of the Marriage of
           1

Christine Ann Inmon and Gary Wayne Inmon, pending in the 25th Judicial District Court, Guadalupe County, Texas,
the Daniel H. Mills presiding.